DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

 Response to Amendment
The amendment filed 3/29/2022 has been entered.  Claim 1 has been amended.  Claims 1-19, 21-22 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 3/29/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding the position of the intersection line on the display changing in accordance with a distance between the subject and the distal end part of the endoscope, JP H03128043 A by Saito discloses a scale S shown on a display means 11, the scale S having constant value spatial coordinates used to measure the imaged object.  Saito does not disclose the position of the intersection line on the display changing in accordance with a distance between the subject and the distal end part of the endoscope.  However, JP 59-069046 A by Komiya et al. (hereinafter “Komiya”) discloses light spots P1, P2, P1’, and P2’ which are used as measurement markers to measure the change in distance between the camera and the subject over time.  As shown in Fig. 3, the differences in position between P1, P2 and P1’, P2’, respectively, are shown as differences in vertical displacement in the captured image.  The scale S is indicated by a dashed line on a TV monitor 19 and is formed on the basis of data from two of the light spots.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP H03128043 A by Saito (hereinafter “Saito”) in view of JP 2005279028 A by Atsuo et al. (hereinafter “Atsuo”) and JP 59-069046 A by Komiya et al. (hereinafter “Komiya”).
Regarding Claim 1, Saito discloses an endoscope device (endoscope apparatus; line 46; Fig. 1) comprising: an imaging optical system including an objective lens (objective optical system 2) disposed at a distal end part (distal rigid end part 1) of an endoscope (scope 4; lines 52-54; Figs. 7-8); an imaging element (image unit 16) that images a subject (object A; lines 16-18; Fig. 3) through the imaging optical system (lines 73-75; Fig. 1); a light source (light source device 8; lines 54-55; Fig. 1) that emits planar auxiliary measurement light into a visual field of the imaging optical system from the distal end part (light from pattern projecting unit 5 emitted onto object A; lines 54-55; Fig. 7); and a processor (processing occurs in units 17-20; lines 56-60; Fig. 1), wherein the processor is configured to: process a captured image signal (image signal from scope 4; lines 75-76) obtained by imaging the subject by the imaging element to generate a captured image (normal observation image; lines 73-75), cause a display (TV monitor 11; lines 85-88; Fig. 1) to display the captured image including an intersection line between the auxiliary measurement light and the subject (spatial coordinate information from the observation image is transmitted via superimposing means 21 to TV monitor 11; lines 83-88; Figs. 1, 3) that is formed in a portion where a plane formed by the auxiliary measurement light intersects the subject (light from pattern projecting unit 5 intersects object A to form a plane; lines 16-18; Figs. 3-7), and cause scales serving as an index of a size of the subject to be displayed on the intersection line included in the captured image (scale S displayed along with spatial coordinates; lines 132-141; Figs. 4-5)
Saito does not disclose changing intervals of the scales in accordance with a position of the intersection line on the display or the position of the intersection line on the display changing in accordance with a distance between the subject and the distal end part of the endoscope.  However, Atsuo discloses an endoscope that emits pattern light to irradiate an observation object.  Multiple light patterns for light 52 are disclosed, and the predetermined pattern is shown on the observation object.  As shown in Figs. 6A-F, possible light patterns include spot-like lights, linear arrangements, or circular arrangements in different positions with reference to the observation object.  In these arrangements, the dimensions of the projected patterns are known and can function as measurement scales with different intervals.  For example, the shapes of the patterns in Figs. 6A-C have a width of 0.1 mm, while the concentric circles in the pattern of Fig. 6F have a spacing of 1 mm ([0048-49]; Figs. 6A-F).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scale disclosed by Saito with the pattern variation disclosed by Atsuo with the benefit of increasing the degree of freedom that a user has over the displayed image (Atsuo [0031]).
Further, Komiya discloses an endoscope image system which emits beams of light to create light spots on the subject 12.  Light spots including P1, P2, P1’, and P2’ are measurement markers used to measure the change in distance between the camera and the subject over time.  As shown in Fig. 3, the differences in position between P1, P2 and P1’, P2’, respectively, are shown as differences in vertical displacement in the captured image.  The scale S is indicated by a dashed line on a display and is formed on the basis of data from two of the light spots (page 4, paragraph 4-page 5, paragraph 1; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display configuration disclosed by Saito with the position of the measurement markers disclosed by Komiya with the benefit of easily measuring the actual size of an affected part (Komiya page 5, paragraph 1).
  Regarding Claim 19, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses a measurement support method (method according to lines 33-39), the method comprising: a signal processing step of processing the captured image signal (processing occurs in units 17-20; lines 56-60; Fig. 1), which is obtained by imaging the subject (object A; lines 16-18; Fig. 3) by the imaging element (image unit 16) through the imaging optical system including the objective lens (objective optical system 2; lines 73-75; Fig. 1) disposed at the distal end part (distal rigid end part 1) of the endoscope (scope 4; lines 52-54; Figs. 7-8), to generate the captured image (normal observation image; lines 73-75); an auxiliary measurement light emission control step (light source device 8 enters pattern projecting unit 5; lines 54-55; Fig. 1) of causing the planar auxiliary measurement light (light from pattern projecting unit 5; lines 54-55; Fig. 7) to be emitted into the visual field of the imaging optical system from the distal end part (light from pattern projecting unit 5 emitted onto object A; lines 54-55; Fig. 7); and a display control step (processing occurs in in units 17-20; lines 56-60; Fig. 1) of causing the display unit (TV monitor 11; lines 85-88; Fig. 1) to display the captured image including the intersection line between the auxiliary measurement light and the subject that is formed in the portion where the plane formed by the auxiliary measurement light intersects the subject (spatial coordinate information from the observation image is transmitted via superimposing means 21 to TV monitor 11; lines 83-88; Figs. 1,3), wherein, in the display control step, the scale serving as the index of the size of the subject is caused to be displayed on the intersection line included in the captured image (scale S displayed along with spatial coordinates; lines 132-141; Figs. 4-5).
Saito does not disclose changing intervals of the scales in accordance with a position of the intersection line on the display.  However, Atsuo discloses an endoscope that emits pattern light to irradiate an observation object.  Multiple light patterns for light 52 are disclosed, and the predetermined pattern is shown on the observation object.  As shown in Figs. 6A-F, possible light patterns include spot-like lights, linear arrangements, or circular arrangements in different positions with reference to the observation object.  In these arrangements, the dimensions of the projected patterns are known and can function as measurement scales with different intervals.  For example, the shapes of the patterns in Figs. 6A-C have a width of 0.1 mm, while the concentric circles in the pattern of Fig. 6F have a spacing of 1 mm ([0048-49]; Figs. 6A-F).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scale disclosed by Saito with the pattern variation disclosed by Atsuo with the benefit of increasing the degree of freedom that a user has over the displayed image (Atsuo [0031]).
Regarding Claim 22, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses wherein the imaging element (image unit 16) images the subject (object A; lines 16-18; Fig. 3) through the imaging optical system in a state where the subject is irradiated with illumination light (normal observation image is taken with light from illumination light source 9; lines 62-65), and wherein the light source emits the planar auxiliary measurement light in the state where the subject is irradiated with illumination light (at the time of measurement, illumination light and pattern light are emitted; lines 52-60).
Saito does not disclose an illumination lens that is disposed at the distal part. However, Atsuo discloses a photographing lens 20 disposed at the distal end 12A of the insertion portion of the endoscope 10 ([0019-20]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the lens disclosed by Atsuo with the benefit of irradiating the observation object to form an image (Atsuo [0008]).

Claims 2-6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Atsuo and Komiya as applied to claim 1 above, and further in view of DE 3629435 C2 by Takami (hereinafter “Takami”).
Regarding Claim 2, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses wherein the light source emits the planar auxiliary measurement light (lines 54-55; Figs. 1, 7).
Saito does not disclose an effective imaging range or an overlapping range between the effective visual field and the visual field.  However, Takami discloses a similar configuration of endoscope 4 which emits light from parallel beams L into a field of view of an objective lens 10 ([0032-33]; Fig. 1).  The field of view extends from the objective lens 10 over a length l4, intersecting optical images S4 and D4 ([0039]; Fig. 1).  Additionally, optical images S4 and D4 extend beyond the parallel light beams L in a direction perpendicular to the axis (Fig. 1), and images captured from these regions will be out of focus ([0039-40]).  The resulting imaging area is limited by the field of view in the axis direction and the parallel light beams L in the direction perpendicular to the axis (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito with the effective imaging range disclosed by Takami with the benefit of improving efficiency and accuracy of a diagnosis ([0009]).
Regarding Claim 3, Saito as modified by Atsuo and Takami discloses the endoscope device according to claim 2.  Saito further discloses wherein the processor is configured to cause the captured image to be displayed (processing occurs in in units 17-20; lines 56-60; Fig. 1) using a direction in which the intersection line included in the captured image in a case where a subject of which a distance from the distal end part of the objective lens is uniform is imaged extends (a captured image superimposed with spatial coordinate information is displayed in TV monitor 11, where spatial coordinates x, y, and z which correspond to points on the object A are specified on the display, and the object A lies a distance away from distal rigid end part 1 along the axis; lines 79-88; Fig. 7), as a horizontal direction or vertical direction of the captured image (line can be displayed in the vertical direction, as shown in Figs. 3-5).
Regarding Claim 4, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses combining captured image data with the observation image to create a superimposed image, which is displayed on the TV monitor 11 (lines 85-88, Figs. 4-6).  
Saito does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 5, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 2.  Saito further discloses combining captured image data with the observation image to create a superimposed image, which is displayed on the TV monitor 11 (lines 85-88, Figs. 4-6).  
Saito does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 6, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 3.  Saito further discloses combining captured image data with the observation image to create a superimposed image, which is displayed on the TV monitor 11 (lines 85-88, Figs. 4-6).  
Saito does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 21, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 4.  Saito does not disclose information indicating the effective visual field is a frame.  Under the broadest reasonable interpretation, the effective visual field could refer to the entire image pickup region, and therefore the frame indicating the effective visual field could be a border which shows the outer bounds of the region.  
Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  As shown in Fig. 2, Ux is a point on an upper boundary of the display and Dx on a lower boundary of the display.  These points represent the boundaries of the effective visual field, and are considered frame components ([0036]).  Further, Takami discloses that an image pickup area 128 can be bounded on all sides by overlaid lines on the display (see Figs. 11-12).  In this case, the image pickup area 128 is larger than the bounded region containing the picture image 132 having a scale 126 on the display ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Saito to include a display frame as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]).

Claims 7, 10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Atsuo and Komiya as applied to claim 1 above, and further in view of US 20100217075 A1 by Shigeta (hereinafter “Shigeta”).
Regarding Claim 7, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 10, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 13, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 16, Saito as modified by Atsuo and Komiya discloses the endoscope device according to claim 1.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Claims 8, 11, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Atsuo, Komiya, and Takami as applied to claim 2 above, and further in view of Shigeta.
Regarding Claim 8, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 2.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 11, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 2.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 14, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 2.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 17, Saito as modified by Atsuo, Komiya and Takami discloses the endoscope device according to claim 2.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Claims 9, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Atsuo, Komiya, and Takami as applied to claim 3 above, and further in view of Shigeta.
Regarding Claim 9, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 3.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 12, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 3.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 15, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 3.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image, and will not be calculated or displayed on the TV monitor 11 in a case when the object A is not in the normal observation image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 18, Saito as modified by Atsuo, Komiya, and Takami discloses the endoscope device according to claim 3.  Saito further discloses that the superimposed spatial coordinate information overlaps object A on the TV monitor 11 image (lines 16-21; Figs. 3-6).  
Saito as modified by Takami does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by modified Saito with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP H09313435A
JP H0313805A	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795